To compel respondent to enter an order allowing plaintiffs to amend the return day in a summons.
Order to show cause denied May 5, 1891.
On March 25, 1891, relator commenced suit in the St. Clair Circuit by summons, but by mistake the return day was fixed for March 14, instead of April 14, the day named in the praecipe. A writ of garnishment returnable April 14 was issued on the same day: After service, as it is alleged, and after the garnishee *489had paid ovei’ the moneys in his hands, plaintiffs moved to amend.
This is the third application.